Honorable Lloyd G. F!ouldin
 County Attorney
-PaId mtlto county
 Palo Pinto, Texas

Dear Sj.r:

                                           Opinion No 0..2227
                                           Re:   (1) Liability    of farm tractor
                                                 for ad velorq     taxes of indewdent
                                                 school district;

                                                (2) Statu,t,@y right of tax assessor
                                                of :'ndemndent school distrkt    to
                                                assess proparty for taxation where
                                                owner refuses to do so.

This Department is In receipt of yo,ur letter of April 12, 1940, wherein you
submit for om determination the two ;@llow.i.n::
                                      .~.        questions, which we quote
tharefram:

      "Mrr L,?yd %. Stevens, Tax Assessor and Collector       of the Santo Independent
      School District.   has asked me: in wri~t5.n~ -I~%0obtain an opinion from
      your dea-tmen'c on the following questLons:

      "(1)   Is a farm tractor   subject   to assessment   for   taxes?

      "(2)   IP said tractor ins subject to assessment for        taxes, what can
      the ta;: assessor of an Independent School distrrct         dl3, I~f the owner
      of said tractor refuses ts render said tractor for          taxat?on?"

We concu? in your conclvs!.on that c farm tractor is not exempt from ihe
taxes levied hy on ?ndci)endent sch,ool d:strict under pertinent statlkes.
In thiq connection,  Article  ;lk>, Vernon's Annotated Civil Statutes,
provides as follows:

      "All proi,erCy, real, personal or mixed, ek$cept such as may be herein-
      zliper expressly exe$@.ed, Is subject to taxation,  and the same shall
      he rendered and listed aa herein prescribed."

 Article '7147 provides that, "?&sons1 property,  for the purposes of
 taxation,  shall be construed &include   all goods, chattels and effects."
 and proceeds to enumerate certain species of personal property as being
Honorable Lloyd G. Bouldin,        Page 2   (O-2227)



within the intendment of the tax stu tutes . Nothing appears therein            to
remove a farm tractor from the 1” ‘-1 category of taxable personal
property

Article   7150, Vernon’s Annotated Civil Statutes,           enumerates certain
specific     c*assifications     of property, real and personal, which the
legi;latu~e,      under enabling provisions     of the Constitution,     has elected
to exempt.      Farm    tractors  not appearing   there  in,  it must follow  that they
are subject to various ad valorem taxes,           includi.ng  those of  independent
school districts.

Turning our attenti.on to your second question,  it appears that the rights
and duties of the tax assessor of an f~ndependent school district    are
fixed and governed by applicable   generel laws rel;-,lating the time and
manner for the assessment of State and County ad valorem taxes by county
tar assessors-collectors.   This is so by virtue of the following    specific
provisions  of Article 2791, Vernon’s Annotated Civil Statutes:

      “It shall ba within the discretion       of the board of trustees of any
      independent school district    t.o name an assessor of taxes who shall
      asoesa the taxable property l*ichin the llmita of the Independent rahwl
      met        within the time _-end In the mannar provided by existing laws,
      in oo far .ai they are appJioable,      and when said arsarsraent hag been
      equalized/by    a bosrd of equaliesti.on   appointed by the board of trr:tear
      for that purpna, ahall prepare       the tax rolls of raid district   and
      shall duly ‘n?.m and oertify   oamc to tha county tax aolleotor     as provided
      for in the sucaeedlng artlola.”        ( Underscoring ours)

these :Mrtinent       general statutes are Articles  7192 and 7193, Vernon’6
,,r.r;titated Civil   Statutes, which provide, respectively,  a6 followa:

      “In every case where any person whose duty It is to lint any property
      for taxation has refused or neglected to list the same when called on
      for that purpose by the easesaor of texeo , or has refused to aubecrlbe
      to the oath in regard to the truth of hia statement of property, or
      any part thereof, when required by the tax assessor,   the .seseasor rhall
      note in a book the nahe of such person who refused to llat or to
      swear; end in eysry case where any person required to list property
      for taxation has been absent or unable from slckncas to list the same,
      the tax assessor shell note In a book such fact, together withthe
      name of such person. rr

      “In all oases of failure to obtain a statement of real and personal
      property from any cause, the assessor of taxes shall ascertain the
      amount and value of such property and assess the same 8s he believer,
      to be the true and full value thereof;  and such easeasment shall
      be as valid and binding as If such property had been rendered by the
      proper owner thereof. ”
mnorable   kloyd   C. Bouldin,   Paze 3.   (o-2227)



It readily appears' from the foregoing statutory provisions  that the tax
assessor of Santo Indkpsndent School District    would be authorized and
r&ulred   to 8esem the farm thactor In question for taxes of said
school district,  upon the failure and refusal of the owner thereof to
rpler   s*me for taxation purposes.

Trusting   we have fully   answered your inquires,    and with best   regards,
we me

                                           Yours very truly,

                                     AT!EXNEYGENFFALQFTFXAS

                                     a/       Pat M. Neff,     Jr.




                                              Pat M. Neff, Jr.
                                                      Assistant

PMN:AMM/ldW

AppRovEDwi 27, 1940
s/GERALDc. MANN
A!MORNEYGENERALOFTEXAS

APPROVED OPINIONCOMMITTEE
BY B. W. B.
CHAIRMAN